Citation Nr: 1627357	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  09-39 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by cramping of the upper and lower extremities claimed as secondary to the service connected sarcoidosis.
 
2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) claimed as secondary to the service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from September 1981 to September 1988 and from August 1990 to July 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.

In April 2011, April 2012 and August 2014, the Board remanded the claim for additional development.  Additionally, by Joint Motion of March 2015, the United States Court of Appeals for Veterans Claims (Court) vacated a portion of a Board August 2014 that denied service connection for an acquired psychiatric disorder.  

This case was remanded by the Board in July 2015 for further development.  


FINDINGS OF FACT

1.  Cramping of the upper and lower extremities was not manifest in service and is not otherwise attributable to active service and/or a service connected disability.  

2.  A chronic acquired psychiatric disorder to include PTSD was not manifest in service and is not otherwise attributable to active service and/or a service connected disability.  
CONCLUSIONS OF LAW

1.  Cramping of the upper and/or lower extremities was not incurred in or aggravated by service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  A chronic acquired psychiatric disorder to include PTSD was not incurred in or aggravated by service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

VA's duty to notify was satisfied by letter in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS

The Veteran appeals the denial of service connection for cramping of the lower extremities and a chronic acquired psychiatric disorder to include PTSD.  According to the Veteran, he gets muscle cramps to the arms and legs which feel like a "Charlie Horse."  He claims his disabilities are essentially secondary to his service connected sarcoidosis.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, the claims for service connection were filed after the amendment.  As such the current version of 38 C.F.R. § 3.310 is applicable.

Based on the evidence of record, the Board finds against the claims for service connection for cramping of the upper and/or lower extremities and/or a chronic acquired psychiatric disorder to include PTSD.  Although the Veteran's contentions in the present claim are primarily centered on a theory of secondary service connection, VA must also consider service connection on a direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  

To that end, service treatment records are negative for any complaints, treatment and/or diagnoses for the upper/lower extremities and/or psychiatric problems.  The upper and lower extremities and psychiatric were shown to be clinically normal during service and the Veteran denied cramping of the legs. 

Furthermore, the record discloses objective evidence of psychiatric and/or upper/lower extremity problems years post service.  The Veteran's disabilities are shown to have manifested years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed disabilities to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the appellant nor his representative has presented any such opinion.  Accordingly, service connection on a direct basis is denied.

To the extent that the Veteran argues that his cramping of the lower extremities and chronic acquired psychiatric disorder to include PTSD are secondary to his service connected sarcoidosis, the Board also finds against this theory of entitlement to these claims.  

In this regard, in April 2009, the Veteran was noted to have a history of depression., which he related to the stress of his medical condition, his marriage ending in 2002, the fact that he did not get to see his children as they live in Wisconsin, and the difficult time that he has had with navigating through the VA system for healthcare and claims.

In the April 2011 VA examination, the Veteran was diagnosed with muscle cramping of the upper and lower extremities by Veteran report only.  The VA examiner stated that the Veteran did not have any definitive diagnosis for primary muscle cramping without joint involvement and that without additional evidence there was not sufficient evidence to render a diagnosis.  Therefore, she stated, it would not be caused by or secondary to sarcoidosis.  

In April 2011, the Veteran reported the onset of depression in 2001, coinciding with the strain and eventual breakup of his marriage, the loss of his employment, and the loss of his children as his ex-wife moved them out of state.  He was diagnosed with depressive disorder not otherwise specified, currently in remission and assessed to be in the mild range of severity, unrelated to military service.  The VA examiner concluded that the Veteran does not meet criteria per DSM-IV for a diagnosis of PTSD due to lack of stressor experience that meets the clinical criteria of criterion A per DSM-IV for a diagnosis of PTSD and the lack of full constellation of symptoms consistent with a diagnosis of PTSD.  As such, she stated it would not be secondary to or caused by his sarcoidosis.  The VA examiner noted that the Veteran reported he began seeing a private health care professional in 2001 but the psychologist found these records were not contained in the claims file.

In May 2012, the same VA examiner offered an addendum opinion.  She reviewed her prior diagnoses and opinion and specifically noted that she reviewed the private treatment records from 2001 to 2003.  The psychologist noted that these records also indicated that the Veteran was struggling with marital and child custody issues and that his symptoms were remitting and he was coping adequately.  She thus found that these records were consistent with her prior opinion and adhered to her prior diagnosis and opinion.

In a May 2012 addendum, the VA examiner indicated that she had reviewed the claims file and adhered to her opinion.  She noted that there was typically muscle weakness associated with sarcoidosis, and that the additional evidence to which she referred was documentation and previous testing to diagnose the disorder of muscle cramping at the time of the initial examination.  She opined that it was not likely secondary to the given information that the Veteran had a disorder manifested by cramping of the upper and lower extremities at any time after service.  The VA examiner thus indicated that there are muscle symptoms associated with sarcoidosis but that there was no testing available to determine whether the muscle symptoms in this case were caused or aggravated by sarcoidosis.

The October 2014 VA examiner indicated that the Veteran experienced cramping in the lower extremity (calf muscles only) and that he did not experience cramping in the upper extremity.  The examiner noted that a review of medical treatment documentation did not reveal any diagnosis or treatment for muscle cramping.  The examination found no indication of an injury to a muscle group of the shoulder girdle or arm; no injury to the muscle group of the forearm or hand, foot or leg, pelvic girdle or thigh, torso and/ or neck; and no scars associated with a muscle injury.

It was further noted that the intermittent muscle cramping in the bilateral lower extremities, experienced by Veteran, per his report, for approximately 20 minutes, every 3 months, is less likely than not caused by or aggravated by his service connected sarcoidosis.  The VA examiner noted that there was no specific diagnosis identified in the Veteran's problem list or medical documentation records reviewed related to muscle cramping.  He stated that the infrequent and transient nature of the Veteran's muscle cramping (reportedly occurring at 3 month intervals, resolving spontaneously in 20 minutes) and limited only to lower extremity calf muscle bilaterally, makes it unlikely that the Veteran's muscle condition is caused by or aggravated by his service connected sarcoidosis.

In the March 2016 VA examination, it was noted that there was no evidence in the records supporting the contention that Veteran currently meets the criteria for any psychiatric disorder.  The VA examiner stated that there are no records indicating that he is currently receiving any mental health treatment or is maintained on any psychotropic medication for any psychiatric complaint.  In summary, the examiner opined that the Veteran did not currently have an identified psychiatric disorder, and that there was no identified psychiatric disorder that was aggravated (permanently made worse) by the service connected sarcoidosis.   

The April 2016 VA examiner noted that the Veteran is clearly service connected for sarcoidosis.  It was noted that although the 2507 states the Veteran has cramping of the upper extremities, he denies having bilateral upper extremity cramping.  The VA examiner noted that based on online medical journal muscle cramps are not one of those extra manifestations associated with sarcoidosis.  Furthermore, he stated that in review of the Veteran's last evaluation in November 2015 by his primary care physician at the VA, the Veteran does not express any symptoms of cramping. In review of the musculoskeletal system, the Veteran denied myalgias, edema or weakness and no arthralgias.  Reviewing neurologic symptoms, he stated that the Veteran denied headaches, tremors, loss of memory, paresthesias, gait disturbances, weakness, vertigo or confusion.  The Veteran, however, carries no diagnosis of muscle cramping.  Therefore, he opined the claim is not supported.

As shown above, the more probative evidence is against a finding that the service connected sarcoidosis caused and/or permanently aggravated the Veteran's cramping of the upper and/or lower extremities and/or chronic acquired psychiatric disorder.  Rather, his psychiatric disability is shown to be intermittent and when active it was linked to his marital discord, family issues and employment problems not active service.  The Board also notes that, despite his reports of cramping, the VA examinations have failed to disclose a definitive diagnosis for the Veteran's primary muscle cramping.  Accordingly, the claims for service connection are denied.  

In making this decision, the Board notes that the Veteran is competent to report psychiatric, upper extremity and lower extremity symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his chronic acquired psychiatric disorder and cramping of the lower and upper extremities falls outside the realm of common knowledge of a lay person, their etiology cannot be determined based solely on observable symptoms, it requires clinical knowledge and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the VA opinions are far more probative and persuasive as to the etiology of the Veteran's disabilities.  The VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  There are no pertinent opinions to the contrary.  

In sum, the most probative evidence of record is against showing that the Veteran's chronic acquired psychiatric disorder and/or cramping of the lower and upper extremities are related to service and/or a service connected disability.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a disability manifested by cramping of the upper and/or lower extremities claimed as secondary to service connected sarcoidosis.

Entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


